

Exhibit 10.16


Lease Agreement for Factory Building and Dormitory


Lessor (hereinafter referred to as Party A)
Fuyong Town Qiaotou Economic Development Co 


Lessee (hereinafter referred to as Party B)
Shenzhen Ritar Power Co., Ltd.


In accordance with Regulations of Shenzhen Special Economic Zone on Lease of
Houses and the Implement Rules of it, Party A and Party B have reached the
following Agreement through friendly negotiations.



1.  
Party B shall guarantee to use the leased premises in accordance with relevant
Chinese laws, decrees and pertinent rules and regulations during the lease term.




2.  
Party A will lease to Party B the Factory Building 9 (with area of 6,100 square
meters) and Dormitory Building 6 (with area of 2,160 square meters) located at
Fuqiao Second Industrial Zone, Qiaotou Village, Fuyong Town, Bao’an District,
Shenzhen.




3.  
The lease term will be five years from 15 May 2002 to 30 April 2007.




4.  
The rental will be RMB 87,480 Yuan monthly (RMB10.08 Yuan per square meter).

Party B shall pay the rent to Party A before the end of each month.



5.  
Before the lease commences, Party A grants Party B a 90 day period during which
Party B may decorate the premise. The lease term is deemed to commence from
August 15, 2002.




6.  
Party B shall render security deposit at the amount of one month rent (RMB
87,480) and shall render the payment of the first month (RMB 87,480) within
three days after the lease is executed.




7.  
Party A shall insure the utility systems including the plumbing and electricity
are in good working conditions. Party A shall equip each building with a 100KVA
transformer and two elevators. Party B is responsible for any addition on the
transformer.




8.  
Party A has the liability to guarantee security of the house and its facilities
in accordance with the relevant laws, regulations and policies. Party A is
responsible for maintaining the main supporting structure of the building. Party
B is responsible for damages caused by overloading which exceeds the maximum
supporting capability (700 kilogram per square meter) of the floors.

 
 
 

--------------------------------------------------------------------------------

 
 

9.  
Party A shall designate a manager to facilitate the use of the premises at the
expense of Party B. The salary for such manager shall be RMB 2,000 per month.




10.  
Party B is responsible for management fees regarding the security, sanitary
control, water system and staff expense at the amount of RMB 1,500 per month per
building.




11.  
During the term of the lease, Party B is responsible for operational expense,
and Party A is responsible for lease tax.




12.  
Both Party shall not breach the lease for any reason. The breaching party shall
reimburse the non-breaching party all the damages incurred by the breach. If
Party B intends to terminate the lease for the reason that the Party B is
economically depressed, Party B shall notify Party A with written notice 3
months before the lease is to be terminated, and resolve such issues through
negotiations.




13.  
Any issue not covered by this lease agreement can be addressed by supplements by
both parties.




14.  
There are two originals of this Lease Contract. Each party shall keep one
original and each original copy bears equivalent legal effect.

   

15.  
This Contract would come into effect in the sighed day.





Party A
Fuyong Town Qiaotou Economic Development Co. 
(Corporate Seal)


Party B
Shenzhen Ritar Power Co., Ltd
(Corporate Seal)
By: /s/Jianjun Zeng 
Name: Jianjun Zeng


Date: March 18, 2002
 
 
 

--------------------------------------------------------------------------------

 